Case 1:17-cr-00034-ALC Document 63 Filed 02/09/21 Page 1of1

USDC SDNY

DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF NEW YORK DOCH:

DATE FILED: &« Fe ‘dol
Wee x
UNITED STATES OF AMERICA

-against- : ORDER
17-CR-34 (ALC)

Kevin Pinnock, :; Docket #
oo .
Andrew L. Carter, Jr. DISTRICT JUDGE:

r

 

Judge's Name

The C.J.A. attorney assigned to receive cases on this day,

Eric Franz

is hereby ordered to assume

 

representation of the defendant in the above captioned

matter, NUNC-~PRO-TUNC

sO ORDERED.

nti 7 Coy

UNITED ‘STATES DISTRICT JUDGE.

 

Dated: New York, New York
2/8/21

 
